
	

114 S2988 IS: To extend the sunset of the Iran Sanctions Act of 1996 in order to effectuate the Joint Comprehensive Plan of Action in guaranteeing that all nuclear material in Iran remains in peaceful activities.
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2988
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Kaine (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To extend the sunset of the Iran Sanctions Act of 1996 in order to effectuate the Joint
			 Comprehensive Plan of Action in guaranteeing that all
			 nuclear material in Iran remains in peaceful activities.
	
	
		1.Extension of sunset of Iran Sanctions Act of 1996 in order to effectuate the Joint Comprehensive
			 Plan of Action in guaranteeing that all nuclear material in Iran remains
			 in peaceful
 activitiesSubsection (b) of section 13 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended to read as follows:
			
 (b)SunsetThis Act shall cease to be effective on the date on which the President certifies to Congress that the Director General of the International Atomic Energy Agency has reached a broader conclusion (as defined by the Director General) that all nuclear material in Iran remains in peaceful activities.
				.
		
